                                                                           United
                Case 4:20-cr-00356 Document 1 Filed on 08/18/20 in TXSD Page 1 of States
                                                                                  5      Courts
                                                                                          Southern District of Texas
                                                                                                 &/>ED
              Sealed
          unofficial staff access
Public and                           UNITED STATES DISTRICT COURT                             August 18, 2020
     to this instrument are           SOUTHERN DISTRICT OF TEXAS
   prohibited by court order                                                           David J. Bradley, Clerk of Court
                                          HOUSTON DIVISION

         UNITED STATES OF AMERICA                        §
                                                         §           CRIMINAL NO.           FU
         v.                                              §
                                                         §           FILED UNDER SEAL
         VIRAL RAGESHBHAI GANDHI, and                    §
         MOIN IDRISHBHAI PINJARA,                        §
                     Defendants.                         §

                                                     INDICTMENT

         THE GRAND JURY CHARGES THAT:

                                                COUNT ONE
                              (Conspiracy to Commit Mail Fraud – 18 U.S.C. § 1349)

              A. INTRODUCTION

         At all times material to this Indictment:

         1.     Defendants Viral Rageshbhai Gandhi and Moin Idrishbhai Pinjara , and others known and

         unknown, were members of a criminal fraud ring (the “Fraud Ring”) operating nationwide,

         including within the Southern District of Texas, that committed a government imposter fraud

         scheme targeting victims throughout the United States.       The primary objective of the Fraud

         Ring’s imposter scheme was to trick and deceive victims into believing they were being contacted

         by officials from the Social Security Administration (“SSA”), the U.S. Drug Enforcement

         Administration (“DEA”) and other federal agencies to advise them that their identity had been

         stolen, that they were under investigation, or that they were otherwise under the scrutiny of the

         federal government and to avoid further scrutiny or penalty, they were required to mail cash to co-

         conspirators via Federal Express (“FedEx”) or United Parcel Service (“UPS”).

         2.     The scheme generally worked by the Fraud Ring making initial contact with victims by

         telephone and representing themselves as government officials.     They would advise victims that



                                                         1
          Case 4:20-cr-00356 Document 1 Filed on 08/18/20 in TXSD Page 2 of 5


they were under investigation because their Social Security number was associated with criminal

activity or that their identity had otherwise been compromised or associated with a crime.        The

Fraud Ring would then instruct the victims that in order to safeguard their money, avoid arrest, or

avoid seizure of their assets, they needed to send payment immediately.        Victims were then

directed to send cash to co-conspirators utilizing aliases to an address provided to the victim by

the Fraud Ring, which were generally FedEx and UPS pick-up locations.

3.        Victims were often directed to send multiple such packages to multiple addresses over a

period of time; they were often threatened with arrest, with having their personal property and

assets seized by the government, or with some other official action against them if they did not

comply.

     B.    THE CONSPIRACY

4.        From at least in or around December 2019 through in or around July 2020 in the Houston

Division of the Southern District of Texas and elsewhere,

             VIRAL RAGESHBHAI GANDHI and MOIN IDRISHBHAI PINJARA

the defendants, and others known and unknown, did knowingly combine, conspire, confederate,

and agree with others known and unknown, to commit mail fraud, in violation of Title 18, United

States Codes, Section 1341.

5.        It was part and object of the conspiracy that defendants, and others known and unknown,

did knowingly and willfully devise, and intend to devise, a scheme to defraud and for obtaining

money and property by means of material false and fraudulent pretenses, representations, and

promises, and for the purpose of executing such scheme, did cause mail to be delivered by private

and commercial interstate carriers, in violation of Title 18, United States Code, Section 1341.

     C. MANNER AND MEANS OF THE CONSPIRACY

6.        The defendants sought to accomplish the purpose of the conspiracy by the following


                                                  2
       Case 4:20-cr-00356 Document 1 Filed on 08/18/20 in TXSD Page 3 of 5


manner and means, among other things:

a.     Deceiving victims, including within the Southern District of Texas, into believing they

were being contacted by federal government officials and instructing them that they would need

to mail cash via FedEx or UPS to avoid further investigation, scrutiny, or otherwise having their

assets frozen or seized;

b.     Posing under assumed or fake names to pick up packages of cash mailed by victims at

FedEx and UPS pick-up locations;

c.     Presenting false and fraudulent identification documents to pick up packages of cash

mailed by victims at FedEx and UPS pick-up locations;

      In violation of Title 18, United States Code, Section 1349.

                                        COUNT TWO
                              (Mail Fraud 18 U.S.C. §§ 1341 and 2)

7.     Paragraphs 1 – 6 of Count One of this Indictment are re-alleged and incorporated by

reference as though fully set forth herein.

8.     From in or about January 2020 to in or about February 2020, in the Southern District of

Texas and elsewhere, the defendant,

                               VIRAL RAGESHBHAI GANDHI

did knowingly and willfully devise, and intend to devise, a scheme to defraud and for obtaining

money and property by means of material false and fraudulent pretenses, representations, and

promises, and for the purpose of executing such scheme, did cause mail to be delivered by the

United States Postal Service and by private and commercial interstate carrier.

9.     It was part of the scheme to defraud that defendant engaged in a government imposter fraud

scheme.    In or around January, 2020, victim PP, a resident of Houston, Texas, within the Southern

District of Texas, received a telephone call from a man who identified himself as a representative



                                                3
       Case 4:20-cr-00356 Document 1 Filed on 08/18/20 in TXSD Page 4 of 5


of the Social Security Administration.     The caller advised PP that she was under investigation for

drug trafficking and money laundering.          The callers remained in contact with victim PP

throughout January and February 2020.

10.    On or about February 28, 2020, for the purpose of executing the scheme to defraud, the

defendant,

                                VIRAL RAGESHBHAI GANDHI

knowingly did cause mail matter containing cash to be delivered by a private and commercial

interstate carrier from in or near Houston, Texas, to in or near Nashville, Tennessee;

        In violation of Title 18, United States Code, Sections 1341 and 2.

                            NOTICE OF CRIMINAL FORFEITURE
                          (28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C))

        Pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United States Code,

Section 981(a)(1)(C), the United States gives notice to the defendants,

              VIRAL RAGESHBHAI GANDHI and MOIN ADRISHBHAI PINJARA

that in the event of conviction of any of Counts One and Two, all property, real or personal, which

constitutes or is derived from proceeds traceable to such offenses is subject to forfeiture.

                             Money Judgment and Substitute Assets

                The United States may seek imposition of a money judgment against each

defendant. In the event that a condition listed in Title 21, United States Code, Section 853(p)

exists, the United States will seek to forfeit any other property of the defendants in substitution up

to the total value of the property subject to forfeiture.




                                                   4
      Case 4:20-cr-00356 Document 1 Filed on 08/18/20 in TXSD Page 5 of 5


                                                 A True Bill:


                                                  2ULJLQDO6LJQDWXUHRQ)LOH
                                                 ______________________________
                                                 Grand Jury Foreperson


      RYAN K. PATRICK
      United States Attorney


By:
      Benjamin C. Sandel
      Special
      S   i l Assistant
              A i       United
                        U i dS States Attorney
                                      A




                                             5
